


110 HR 2446 : Afghanistan Freedom and Security Support Act of

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2446
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			 Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To reauthorize the Afghanistan Freedom
		  Support Act of 2002, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Afghanistan Freedom and Security Support Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definition.
					Title I—Economic and democratic development assistance for
				Afghanistan
					Sec. 101. Declaration of policy.
					Sec. 102. Purposes of assistance.
					Sec. 103. Authorization of assistance.
					Sec. 104. Certification and phased-in limitation on economic
				and democratic development assistance.
					Sec. 105. Monitoring and evaluation of assistance.
					Sec. 106. Assistance to support the Offices of the Inspector
				General of Department of State and the United States Agency for International
				Development in Afghanistan.
					Sec. 107. Coordination of assistance.
					Sec. 108. Pilot program to provide scholarships to Afghan
				students for public policy internships in the United States.
					Sec. 109. Authorization of appropriations.
					Sec. 110. Clerical amendment.
					Title II—Assistance for a new security framework for
				Afghanistan
					Subtitle A—Amendments to the Afghanistan Freedom Support Act
				of 2002
					Sec. 201. Authorization of assistance.
					Sec. 202. Congressional notification requirements.
					Sec. 203. Matters relating to the International Security
				Assistance Force.
					Sec. 204. Sunset.
					Subtitle B—Other matters
					Sec. 211. Counter-narcotics activities in
				Afghanistan.
					Sec. 212. Expansion of international contributions to the
				security of Afghanistan.
					Sec. 213. Training for military personnel of foreign countries
				that are to be deployed for security operations in Afghanistan.
					Sec. 214. Humanitarian assistance for war victims.
					Sec. 215. Sense of Congress concerning United Nations mandate
				in Afghanistan.
					Sec. 216. Report on the sale and use of Iranian-made weapons
				for the Taliban in Afghanistan.
					Title III—Miscellaneous provisions
					Sec. 301. Donor contributions to Afghanistan and
				reports.
					Sec. 302. Report on progress toward security and stability in
				Afghanistan.
					Sec. 303. Comprehensive interagency strategy for long-term
				security and stability in Afghanistan.
					Sec. 304. Special envoy for Afghanistan-Pakistan
				cooperation.
					Sec. 305. Transit through Pakistan of shipments by India in
				support of reconstruction efforts in Afghanistan.
					Sec. 306. Reauthorization of Radio Free
				Afghanistan.
					Sec. 307. Eligibility in certain circumstances for agencies of
				the governments of Afghanistan and Pakistan to receive a reward under the
				Department of State Rewards Program.
					Sec. 308. United States policy toward Iran.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Nearly six years
			 after the liberation of Afghanistan from the Taliban, who provided Osama
			 Bin-Laden and Al-Qaeda with a safe haven for planning the attacks of September
			 11, 2001, Afghanistan remains highly unstable and the Government of President
			 Hamid Karzai remains subject to attacks from remnants of the Taliban who have
			 regrouped along with other insurgent groups, including some foreign fighters
			 associated with Al-Qaeda.
			(2)The Government of
			 Afghanistan supports the continued deployment of international forces to
			 supplement its own nascent national security forces, and the North Atlantic
			 Treaty Organization (NATO), which took over international stability operations
			 for the entire country on October 5, 2006, must show continued commitment to
			 these operations in order to assist Afghanistan in defeating the growing
			 insurgency in rural areas of Afghanistan.
			(3)The current United States counter-narcotics
			 strategy for Afghanistan has not produced significant results, in part due to a
			 failure to seek out and capture high-level warlords and kingpins who control
			 the flow of illicit narcotics and because sufficient sustainable alternatives
			 have not been provided to Afghan farmers who suffer from a lack of access to
			 microfinance facilities, financial services, and land rights and whose crops
			 are subject to eradication.
			(4)In some cases, the
			 misaligned eradication policy endorsed by the United States Government has led
			 adversely-affected Afghan farmers and villagers to support insurgent groups,
			 including the Taliban.
			(5)The violence and
			 instability in Afghanistan is further exacerbated by the flourishing trade in
			 opium and opium-related crops, which has reached record levels and which fuel
			 local militias, corrupts the national and local governments, and provides
			 funding for insurgent and terrorist groups.
			(6)The United States
			 and the international community must continue to support Afghanistan both
			 through increased support for its national and local police forces, the Afghan
			 National Army, and Afghan counter-narcotics operations.
			(7)The United States
			 and the international community must also continue to support the growth of the
			 Afghan economy through foreign assistance and other means because Afghanistan
			 remains one of the poorest countries in the world and economic growth is
			 impeded by the lingering remnants of 25 years of civil war and occupation and
			 the ongoing instability since December 2001, including the growing illicit drug
			 economy.
			(8)The United States and the international
			 community must also continue to show a long-term commitment to support the
			 promotion of democracy and the protection of human rights in Afghanistan,
			 including increased assistance for the rule of law, freedom of the press,
			 freedom of association, freedom of religion, and other measures of good
			 governance.
			(9)From January 31 to
			 February 1, 2006, the Government of Afghanistan and the international community
			 issued the Afghanistan Compact, which sets forth both the international
			 community’s commitment to Afghanistan and Afghanistan’s commitment to
			 state-building and reform over the next five years.
			(10)The Afghanistan
			 Compact, which is supported by the Afghan National Development Strategy,
			 provides the core framework for building an effective, accountable state in
			 Afghanistan, with goals and standards set forth in the Afghanistan Compact for
			 improvements in security, governance, and development, including measures for
			 reducing the narcotics economy, promoting regional cooperation, and making aid
			 more effective, particularly at the local and provincial levels. The
			 Afghanistan Compact also established a mechanism to monitor Afghanistan and the
			 international community’s adherence to the timelines, goals, and objectives set
			 forth in the document.
			(11)The security of
			 Afghanistan is closely intertwined with those of its regional neighbors and
			 success in Afghanistan, both economic and political, will be dependent on
			 security and stability in the region.
			(12)The recent closure of four refugee camps in
			 Pakistan and the deportation of Afghans from Iran have resulted in over 200,000
			 Afghan refugees repatriating to Afghanistan who will require urgent
			 humanitarian services.
			3.Definition
			(a)In
			 generalIn this Act, except
			 as otherwise provided, the term appropriate congressional
			 committees means the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate.
			(b)AmendmentSubsection
			 (c) of section 1 of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7501
			 note) is amended to read as follows:
				
					(c)DefinitionsIn
				this Act:
						(1)Appropriate
				congressional committeesExcept as otherwise provided, the term
				appropriate congressional committees means—
							(A)the Committee on
				Foreign Affairs and the Committee on Appropriations of the House of
				Representatives; and
							(B)the Committee on
				Foreign Relations and the Committee on Appropriations of the Senate.
							(2)Government of
				AfghanistanThe term Government of Afghanistan
				includes—
							(A)the government of
				any political subdivision of Afghanistan; and
							(B)any agency or
				instrumentality of the Government of Afghanistan.
							(3)International
				Security Assistance Force or ISAFThe term International Security
				Assistance Force or ISAF means the international security
				assistance force established to assist in the maintenance of security in
				Afghanistan pursuant to United Nations Security Council Resolution 1386 (2001),
				as amended by United Nations Security Council Resolutions 1413 (2002), 1444
				(2002), 1510 (2003), 1563 (2004), 1623 (2005), and 1707
				(2006).
						.
			IEconomic and
			 democratic development assistance for Afghanistan
			101.Declaration of
			 policySection 101 of the
			 Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7511) is amended by
			 striking paragraphs (4), (5), and (6) and inserting the following new
			 paragraphs:
				
					(4)While the election
				of a President and the establishment of a National Parliament for Afghanistan
				concluded the process begun in December 5, 2001, in Bonn, Germany, the United
				States needs to continue to work with the Government of Afghanistan and other
				friendly countries to ensure that Afghanistan’s neighboring countries and other
				countries in the region do not threaten or interfere in one another’s
				sovereignty, territorial integrity, or political independence, including
				supporting diplomatic initiatives to support this goal for the establishment of
				an independent and neutral Afghanistan.
					(5)The United States
				must continue to demonstrate a long-term commitment to the people of
				Afghanistan by sustained assistance and the continued deployment of United
				States troops in Afghanistan with the support of the Government of Afghanistan
				as Afghanistan continues on its path toward a broad-based, multi-ethnic,
				gender-sensitive, and fully representative government in Afghanistan.
					(6)To foster
				stability and democratization and to effectively eliminate the causes of
				terrorism, the United States and the international community should also
				support efforts that advance the development of democratic civil authorities
				and institutions in Afghanistan’s neighboring countries and throughout the
				Central Asia and South Asia regions.
					(7)While rampant
				corruption has impeded development and economic growth in Afghanistan and
				contributed to insecurity in the country, the United States should support all
				efforts to fight corruption in all levels of government in Afghanistan and
				assist in promoting an efficient and effective Government of
				Afghanistan.
					.
			102.Purposes of
			 assistanceSection 102 of the
			 Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7512) is amended—
				(1)in paragraph (2),
			 by striking the humanitarian crisis and inserting the
			 continuing humanitarian needs;
				(2)in paragraph
			 (3)—
					(A)by striking
			 heroin, and to and inserting heroin, to;
			 and
					(B)by adding at the
			 end before the semicolon the following: , and to establish a pilot
			 program to test the effectiveness of a crop substitution combined with an
			 appropriate offset policy and to provide practical information on the measures
			 needed to implement such a policy with the potential of scaling up the pilot
			 program for large-scale deployment; and
					(3)in paragraph (7), by inserting , the
			 energy sector after the agriculture sector.
				103.Authorization
			 of assistance
				(a)Continuing
			 humanitarian needsSubsection
			 (a)(1) of section 103 of the Afghanistan Freedom Support Act of 2002 (22 U.S.C.
			 7513) is amended—
					(1)in
			 the heading, by striking Urgent and inserting
			 Continuing; and
					(2)in the matter
			 preceding subparagraph (A), by striking urgent and inserting
			 continuing.
					(b)Counter-narcotics
			 effortsSubsection (a)(3) of
			 such section is amended—
					(1)in the matter
			 preceding clause (i) of subparagraph (A)—
						(A)by striking
			 To assist in and inserting To assist in the apprehension
			 of individuals who organize, facilitate, and profit from the drug
			 trade,; and
						(B)by inserting
			 , including the destruction of drug laboratories after
			 heroin production;
						(2)by redesignating
			 subparagraph (B) as subparagraph (C);
					(3)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)To
				establish a pilot program to test the effectiveness of a crop substitution
				combined with an appropriate offset to encourage legitimate alternatives to
				poppy production for Afghan poppy farmers within an area in which poppy
				production is prevalent, such as in the Helmand or Nangarhar provinces, by
				providing—
								(i)seeds for alternative crops for
				which there is internal market demand and in an areas in which there is
				adequate infrastructure for access to market;
								(ii)technical assistance to such
				Afghan poppy farmers on how to best plant, grow, and harvest the alternative
				crops utilized; and
								(iii)an appropriate offset that would
				significantly address the difference in income that such Afghan poppy farmers
				would otherwise earn had they continued to grow and sell
				poppy.
								;
					(4)in subparagraph
			 (C) (as redesignated)—
						(A)by striking
			 (C) and inserting (C)(i);
						(B)by striking
			 2003 through 2006 and inserting 2008 through
			 2010;
						(C)by striking the
			 last sentence; and
						(D)by adding at the
			 end the following new clauses:
							
								(ii)For each of the fiscal years 2008
				through 2010, $10,000,000 is authorized to be appropriated to the President to
				carry out activities described in subparagraph (B).
								(iii)Amounts made available under clauses
				(i) and (ii) are in addition to amounts otherwise available for such
				purposes.
								;
				and
						(5)by adding at the
			 end the following new subparagraph:
						
							(D)Not later than 180 days after the date of
				the enactment of the Afghanistan Freedom and Security Support Act of 2007, and
				every 180 days thereafter through the end of fiscal year 2010, the President
				shall transmit to the appropriate congressional committees a report on the
				status of the implementation of the activities described in subparagraph (B).
				The report required by this subparagraph may be included in the report required
				by section 304 of this
				Act.
							.
					(c)Reestablishment
			 of food security, rehabilitation of the agriculture sector, improvement in
			 health conditions, and the reconstruction of basic infrastructureSubsection (a)(4) of such section is
			 amended—
					(1)by striking
			 subparagraph (B) and inserting the following new subparagraph:
						
							(B)increased access
				to credit, savings, and other financial services and to farm management and
				business advisory
				services;
							;
					(2)by redesignating
			 subparagraphs (K), (L), and (M) as subparagraphs (M), (N), and (O),
			 respectively;
					(3)by
			 inserting after subparagraph (J) the following new subparagraphs:
						
							(K)programs to train
				medical personnel, including doctors, nurses, physicians’ assistants, and
				midwives;
							(L)programs to
				provide equipment to primary and secondary clinics and
				hospitals;
							;
				
					(4)in subparagraph
			 (N) (as redesignated), by striking and at the end;
					(5)in subparagraph
			 (O) (as redesignated), by striking the period at the end and inserting ;
			 and; and
					(6)by adding at the
			 end the following new subparagraph:
						
							(P)rebuilding and
				constructing rural and urban roads and highways, including secondary and
				tertiary road
				systems.
							.
					(d)Education, the
			 rule of law, anti-corruption, and related issuesSubsection (a)(5) of such section is
			 amended—
					(1)in the heading, by
			 inserting , anti-corruption after
			 the rule of
			 law;
					(2)in
			 subparagraph (B)—
						(A)by striking clause
			 (v);
						(B)by redesignating
			 clauses (vi) through (viii) as clauses (v) through (vii), respectively;
						(C)in clause (vi) (as
			 redesignated), by striking and at the end;
						(D)in clause (vii)
			 (as redesignated), by striking the period at the end and inserting a semicolon;
			 and
						(E)by adding at the
			 end the following new clauses:
							
								(viii)support for the
				implementation of the Afghan Action Plan on Transitional Justice, including
				examination of abuses by all parties as specified by the document with a view
				to establishing truth, reconciliation, and justice; and
								(ix)support for land titling programs and
				reconciliation of land
				rights.
								;
						(3)by
			 redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E),
			 respectively; and
					(4)by inserting after
			 subparagraph (B) the following new subparagraph:
						
							(C)Anti-corruption
				assistanceTo combat corruption, improve transparency and
				accountability, increase the participatory nature of governmental institutions,
				and promote other forms of good governance and management in all levels of
				government in Afghanistan, including assistance such as—
								(i)providing
				technical assistance to the Government of Afghanistan to assist in the efforts
				to ratify the United Nations Convention against Corruption and assistance in
				creating implementation legislation and a monitoring mechanism to oversee
				implementation of the United Nations Convention against Corruption;
								(ii)supporting the
				establishment of audit offices, inspectors general offices, third party
				monitoring of government procurement processes, and anti-corruption
				agencies;
								(iii)promoting legal
				and judicial reforms that criminalize corruption and law enforcement reforms
				and development that encourage prosecutions of corruption;
								(iv)providing
				technical assistance to develop a legal framework for commercial transactions
				that fosters business practices that promote transparent, ethical, and
				competitive behavior in the economic sector, such as commercial codes that
				incorporate international standards and protection of core labor
				standards;
								(v)providing training
				and technical assistance relating to drafting of anti-corruption,
				privatization, and competitive statutory and administrative codes, and
				providing technical assistance to Afghan governmental ministries implementing
				anti-corruption laws and regulations;
								(vi)promoting the
				development of regulations relating to financial disclosure for public
				officials, political parties, and candidates for public offices;
								(vii)supporting
				transparent budgeting processes and financial management systems;
								(viii)promoting civil
				society’s role in combating corruption; and
								(ix)promoting the
				empowerment of citizens at the local level in the decision-making process,
				including reconstruction and economic development
				decisions.
								.
					(e)Assistance to
			 women and girlsSubsection (a)(7) of such section is
			 amended—
					(1)in
			 subparagraph (A), by striking clauses (i) through (xii) and inserting the
			 following new clauses:
						
							(i)to
				provide equipment, medical supplies, and other assistance to health care
				facilities for the purpose of helping women deliver healthier babies and
				reducing maternal and infant mortality and morbidity;
							(ii)to expand
				immunization programs for women and children;
							(iii)to establish and
				expand programs to provide services to women and girls suffering from mental
				illness problems, such as depression, anxiety, and posttraumatic stress
				disorder;
							(iv)to
				protect and provide services to vulnerable populations, including widows,
				orphans, and women head of households;
							(v)to
				develop and implement programs to protect women and girls against sexual and
				physical abuse, abduction, trafficking, exploitation, and sex discrimination,
				including emergency shelters for women and girls who face danger from
				violence;
							(vi)to establish
				primary and secondary schools for girls that include mathematics, science, and
				languages in their primary curriculum;
							(vii)to expand
				technical and vocational training programs to enable women to support
				themselves and their families;
							(viii)to maintain and
				expand adult literacy programs, including economic literacy programs that
				promote the well-being of women and their families;
							(ix)to provide
				special educational opportunities for girls whose schooling was ended by the
				Taliban and who now face obstacles to participating in the normal education
				system, such as girls who are now married and girls who are older than the
				normal age for their classes;
							(x)to
				disseminate information throughout Afghanistan on international standards for
				human rights, particularly as pertaining to women;
							(xi)to provide
				information and assistance to enable women to exercise property, inheritance,
				and voting rights, and to ensure equal access to the judicial system;
							(xii)to support the
				work of women-led and local nongovernmental organizations with demonstrated
				experience in delivering services to women and children in Afghanistan;
							(xiii)to monitor and
				investigate violations against women and to provide legal assistance to women
				who have suffered violations of their rights;
							(xiv)to increase
				political and civic participation of women in all levels of society, including
				the criminal justice system;
							(xv)to provide
				information and training related to human rights, particularly as pertaining to
				women, to military, police, and legal personnel; and
							(xvi)to provide
				assistance to the Ministry of Women’s Affairs and the Afghan Independent Human
				Rights Commission for programs to advance the status of
				women.
							;
				and
					(2)in
			 subparagraph (B), to read as follows:
						
							(B)Availability of
				fundsFor each of the fiscal years 2008 through 2010—
								(i)$5,000,000 is
				authorized to be appropriated to the President to be made available to the
				Afghan Ministry of Women’s Affairs for the administration and conduct of its
				programs;
								(ii)$10,000,000 is
				authorized to be appropriated to the President to be made available to the
				Afghan Independent Human Rights Commission for the administration and conduct
				of its programs; and
								(iii)$30,000,000 is
				authorized to be appropriated to the President for grants to Afghan-led
				nongovernmental organizations, including Afghan women-led nongovernmental
				organizations, to support activities including the construction, establishment,
				and operation of schools for married girls and girls’ orphanages, vocational
				training for women and girls, primary health care clinics for women and
				children, programs to strengthen Afghan women-led organizations and women’s
				leadership, and to provide monthly financial assistance to widows, orphans, and
				women head of
				households.
								.
					(f)Assistance for
			 energy development and short-term energy supply
					(1)AmendmentSubsection (a) of such section is amended
			 by adding at the end the following new paragraphs:
						
							(8)Assistance for
				energy developmentTo support the development of local energy
				sources, new power generation, and energy transportation, including further
				development of existing hydrological power sources, studies of the utility of
				geothermal energy, expansion of local natural gas fields for internal
				consumption and export, and transport of natural gas or other appropriate
				energy sources to Afghanistan’s neighboring countries.
							(9)Assistance for
				short-term energy supply
								(A)Assistance
				objectivesTo provide assistance for the supply of short-term
				energy resources such as diesel to secure the delivery of electricity to major
				Afghan cities.
								(B)Availability of
				fundsFor each of the fiscal years 2008 through 2010, $75,000,000
				is authorized to be appropriated to the President to carry out this
				paragraph.
								(C)Relation to other
				available fundsAmounts made available under subparagraph (B) are
				in addition to amounts otherwise available for such
				purposes.
								.
					(2)Sense of
			 congress on opic activitiesIt is the sense of Congress that the
			 Overseas Private Investment Corporation should, in accordance with its mandate
			 to foster private investment and enhance the ability of private enterprise to
			 make its full contribution to international development, exercise its
			 authorities under title IV of chapter 2 of part I of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2191 et seq.) to further increase efforts to promote and
			 support United States-sponsored private investment in the energy sector in
			 Afghanistan, including—
						(A)issuing loans,
			 guaranties, and insurance, to support energy infrastructure reconstruction and
			 development; and
						(B)undertaking a
			 special initiative that includes—
							(i)sending a needs
			 assessment team to Afghanistan to determine ways in which the Corporation can
			 best support the essential investment required to restore the energy
			 infrastructure in Afghanistan;
							(ii)engaging in an
			 exhaustive outreach program to involve United States business in energy
			 development in Afghanistan and exploring potential new public-private
			 partnerships, supported by the Corporation, which will assist Afghanistan in
			 developing its energy sector; and
							(iii)consulting and
			 coordinating with the Government of Afghanistan and regional governments and
			 international financial institutions to promote private investment in the
			 energy sector.
							(g)Assistance for
			 capacity-buildingSubsection
			 (a) of such section, as amended by subsection (f)(1) of this section, is
			 further amended by adding at the end the following new paragraph:
					
						(10)Assistance for
				capacity-buildingTo increase the capacity and improve the
				sustainability of national, provincial, and local governmental institutions,
				including assistance such as—
							(A)providing
				technical assistance to all ministries through funding to the Afghanistan
				Reconstruction Trust Fund to improve transparency and ability to respond to the
				needs of the Afghan people;
							(B)promoting the
				implementation of fiscal and personnel management, including revenue tracking
				and expenditure systems;
							(C)assisting in
				developing ministry-wide recruitment systems;
							(D)creating or
				improving databases and other human resource information systems;
							(E)supporting the
				expansion of the Afghan National Solidarity Project and other provincial and
				local-led development projects;
							(F)providing training
				and technical assistance to the Ministry of Finance to better account for
				funding to the Afghanistan Reconstruction Trust Fund and other funds
				implemented by the Government of Afghanistan;
							(G)supporting the
				Afghanistan Independent Administrative Reform and Civil Service
				Commission;
							(H)providing
				financial and technical assistance to support the Transition Support Strategy
				for Afghanistan, including the Public Administration Reform project; and
							(I)providing technical assistance to train
				provincial and local governmental personnel, especially as it relates
				to—
								(i)healthcare;
								(ii)political
				participation;
								(iii)human rights,
				particularly as pertaining to women; and
								(iv)education,
				particularly to encourage girls to complete secondary education so they are
				prepared and able to attend post-secondary
				schools.
								.
				(h)LimitationSubsection (b)(1) of such section is
			 amended by striking adopting a constitution and.
				(i)Monitoring of
			 assistance for Afghanistan; reportSubsection (d)(1)(A) of such
			 section is amended—
					(1)by striking
			 Committee on International Relations and inserting
			 Committee on Foreign Affairs; and
					(2)by adding at the
			 end the following new sentence: The report required by this paragraph
			 may be included in the report required by section 304 of this
			 Act..
					(j)Priority to U.S.
			 organizations for grants to aid in the revitalization of
			 AfghanistanIn awarding
			 grants to nongovernmental organizations to aid in the revitalization of
			 Afghanistan, including to assist the people of Afghanistan to create and
			 sustain quality economic and educational systems, under section 103 of the
			 Afghanistan Freedom Support Act of 2002 (as amended by this section), the
			 United States Agency for International Development should give priority to
			 organizations based in the United States that have an established and
			 cost-effective record of developing and administering such programs of
			 assistance in Afghanistan.
				104.Certification
			 and phased-in limitation on economic and democratic development
			 assistanceTitle I of the
			 Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7511 et seq.) is
			 amended—
				(1)by
			 redesignating sections 104 through 108 as sections 105 through 109,
			 respectively; and
				(2)by inserting after
			 section 103 the following new section:
					
						104.Certification
				and phased-in limitation on United States economic and democratic development
				assistance for Afghanistan
							(a)Certification
								(1)In
				generalNot later than
				October 1, 2008 and each October 1 thereafter, the President shall transmit to
				the appropriate congressional committees a certification that contains a
				determination of whether or not, based upon substantiated and credible
				evidence, any senior official of the Government of Afghanistan, at the
				provincial or local levels, is engaged in or benefits from the illicit
				narcotics trade or is engaged in terrorist or criminal activities, including
				the names of any such senior officials and the provincial or local governments
				over which such senior officials exercise authority.
								(2)FormThe certification required by paragraph (1)
				shall be transmitted in unclassified form, but may contain a classified
				annex.
								(b)Limitation on
				assistanceFor fiscal year
				2009 and each subsequent fiscal year, assistance authorized under this title or
				under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) may not be
				provided to a provincial or local government of Afghanistan if the President
				determines and certifies to the appropriate congressional committees pursuant
				to subsection (a) for such fiscal year that, based upon substantiated and
				credible evidence, one or more senior officials from such provincial or local
				government is engaged in or benefits from the narcotics trade or is engaged in
				terrorist or criminal
				activities.
							.
				105.Monitoring and
			 evaluation of assistanceTitle
			 I of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7511 et seq.), as
			 amended by section 104 of this Act, is further amended—
				(1)by redesignating
			 sections 105 through 109 (as redesignated) as sections 106 through 110,
			 respectively; and
				(2)by inserting after
			 section 104 the following new section:
					
						105.Monitoring and
				evaluation of assistance
							(a)In
				generalThe President shall
				establish and implement a system to monitor and evaluate the effectiveness and
				efficiency of assistance provided under this title on a program-by-program
				basis in order to maximize the long-term sustainable development impact of such
				assistance.
							(b)RequirementsIn
				carrying out subsection (a), the President shall—
								(1)establish performance goals for assistance
				authorized under this title and expresses such goals in an objective and
				quantifiable form, to the extent practicable;
								(2)establish performance
				indicators to be used in measuring or assessing the achievement of the
				performance goals described in paragraph (1); and
								(3)provide a basis
				for recommendations for adjustments to assistance authorized under this title
				to enhance the impact of such assistance.
								(c)Assistance To
				enhance the capacity of AfghanistanIn carrying out subsection (a), the
				President shall provide assistance to enhance the capacity of the Government of
				Afghanistan to monitor and evaluate programs carried out by the national,
				provincial, and local governments in Afghanistan in order to maximize the
				long-term sustainable development impact of such programs.
							(d)Authorization of
				appropriationsOf the amounts
				authorized to be appropriated under section 110 for a fiscal year, not less
				than 5 percent of such amounts are authorized to be made available to carry out
				this section for such fiscal
				year.
							.
				106.Assistance to
			 support the Offices of the Inspector General of Department of State and the
			 United States Agency for International Development in Afghanistan
				(a)Assistance
			 authorizedThe President
			 shall provide assistance to support the auditing, investigation, and oversight
			 capacity and capability of the Offices of the Inspector General of the
			 Department of State and the United States Agency for International Development
			 in Afghanistan. The Offices of the Inspector General of the Department of State
			 and the United States Agency for International Development are authorized to
			 audit, investigate, and oversee the programs authorized in title I of the
			 Afghanistan Freedom Support Act of 2002 (as amended by this title).
				(b)Requirement for
			 in-country presenceThe Offices of the Inspector General of the
			 Department of State and the United States Agency for International Development,
			 after consultation with the Secretary of State and the Administrator for the
			 United States Agency for International Development, shall permanently deploy
			 not less than two staff from each of the Offices of the Inspector General in
			 Afghanistan to carry out this section.
				(c)Authorization of
			 Appropriations
					(1)Availability of
			 fundsOf the amounts
			 authorized to be appropriated under section 110 of the Afghanistan Freedom
			 Support Act of 2002 (as redesignated by this title) for each of the fiscal
			 years 2008 through 2010, not less than $1,500,000 for each such fiscal year is
			 authorized to be made available to the Office of the Inspector General of the
			 Department of State and not less than $3,000,000 for each such fiscal year is
			 authorized to be made available to the Office of the Inspector General of the
			 United States Agency for International Development to carry out this
			 section.
					(2)Relation to
			 Other Available FundsAmounts made available under paragraph (1)
			 are in addition to amounts otherwise available for such purposes.
					107.Coordination of
			 assistance
				(a)Congressional
			 findingCongress finds that
			 the coordinator of assistance provided for in section 106 of the Afghanistan
			 Freedom Support Act of 2002 (as redesignated) has not achieved the objectives
			 of an integrated approach to United States assistance programs for
			 Afghanistan.
				(b)Appointment of
			 coordinatorNot later than 90 days after the date of the
			 enactment of this Act, the President shall appoint, by and with the advice and
			 consent of the Senate, a coordinator who shall report directly to the
			 President. The coordinator shall not hold any other position within the United
			 States Government and shall have the rank and status of Ambassador.
				(c)Duties of
			 coordinatorThe coordinator shall be responsible for—
					(1)designing an
			 overall non-military strategy, in coordination with the heads of relevant
			 United States Government departments and agencies, to advance United States
			 interests in Afghanistan, including policy coordination relating to
			 counter-narcotics efforts, reconstruction and development, and activities to
			 equip and train the Afghan National Security Forces;
					(2)ensuring policy
			 coordination among relevant United States Government departments and agencies
			 in carrying out the strategy described in paragraph (1);
					(3)pursuing
			 coordination with other countries and international organizations with respect
			 to assistance for Afghanistan;
					(4)coordinating the
			 implementation and oversight by relevant United States Government departments
			 and agencies for assistance for Afghanistan described in paragraph (1);
					(5)resolving policy
			 disputes among relevant United States Government departments and agencies with
			 respect to United States assistance for Afghanistan described in paragraph
			 (1);
					(6)ensuring policy
			 coordination among relevant United States Government departments and agencies
			 for counter-narcotics efforts and coordinating the implementation of such
			 policies, including by facilitating the access of certain departments and
			 agencies to sensitive sites in Afghanistan, where practicable, for the purpose
			 of conducting critical counter-narcotics operations; and
					(7)ensuring
			 coordination among the United States, the Government of Afghanistan, the United
			 Kingdom, and other international partners that are supporting counter-narcotics
			 efforts, reconstruction and development, and activities to equip and train the
			 Afghan National Security Forces in Afghanistan.
					(d)Deputy
			 coordinatorsThe coordinator
			 may appoint up to two deputy coordinators to assist the coordinator with the
			 duties of the coordinator described in subsection (c), including duties
			 relating to counter-narcotics, reconstruction and development, or equipping and
			 training of Afghan National Security Forces. A deputy coordinator shall not
			 hold any other position within the United States Government.
				(e)RepealSection 106 of the Afghanistan Freedom
			 Support Act of 2002 (as redesignated by sections 104 and 105 of this Act), is
			 hereby repealed.
				108.Pilot program
			 to provide scholarships to Afghan students for public policy internships in the
			 United StatesTitle I of the
			 Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7511 et seq.), as amended
			 by sections 104 and 105 of this Act, is further amended by inserting after
			 section 105 (as redesignated) the following new section:
				
					106.Pilot program to
				provide scholarships to Afghan students for public policy internships in the
				United States
						(a)Pilot program
				requiredThe Secretary of
				State shall establish a pilot program to provide scholarships to undergraduate
				and graduate students in Afghanistan for public policy internships in the
				United States to improve the ability of such students to increase the capacity
				of the Government of Afghanistan. The pilot program required by this subsection
				shall be carried out as part of the educational and cultural exchange programs
				of the Department of State under the authorities of the Mutual Educational and
				Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.).
						(b)Scope of pilot
				programIt is the sense of
				Congress that 20 students should participate in the pilot program required by
				subsection (a) for each fiscal year during which the pilot program is in
				effect.
						(c)Period of pilot
				programThe pilot program required by subsection (a) shall be in
				effect during each of the fiscal years 2008, 2009, and
				2010.
						.
			109.Authorization
			 of appropriations
				(a)AmendmentsSubsection (a) of section 110 of the
			 Afghanistan Freedom Support Act of 2002 (as redesignated) is amended—
					(1)by striking
			 such sums as may be necessary and inserting
			 $1,600,000,000; and
					(2)by striking
			 2005 and 2006 and inserting 2008 through
			 2010.
					(b)Rule of
			 constructionThe amendments
			 made by subsection (a) shall not be construed to affect the availability of
			 funds appropriated pursuant to the authorization of appropriations under
			 section 108 of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7518)
			 before the date of the enactment of this Act.
				110.Clerical
			 amendmentThe table of
			 contents in section 1(b) of the Afghanistan Freedom Support Act of 2002 (22
			 U.S.C. 7501 note) is amended by striking the items relating to sections 104
			 through 108 and inserting the following new items:
				
					
						Sec. 104. Certification and phased-in
				limitation on United States economic and democratic development assistance for
				Afghanistan.
						Sec. 105. Monitoring and evaluation of
				assistance.
						Sec. 106. Pilot program to provide
				scholarships to Afghan students for public policy internships in the United
				States.
						Sec. 107. Sense of Congress regarding
				promoting cooperation in opium producing areas.
						Sec. 108. Administrative
				provisions.
						Sec. 109. Relationship to other
				authority.
						Sec. 110. Authorization of
				appropriations.
					
					.
			IIAssistance for a
			 new security framework for Afghanistan
			AAmendments to the
			 Afghanistan Freedom Support Act of 2002
				201.Authorization
			 of assistance
					(a)Extension of
			 drawdown authoritySubsection
			 (b) of section 202 of the Afghanistan Freedom Support Act of 2002 (22 U.S.C.
			 7532) is amended by striking $550,000,000 and inserting
			 $300,000,000 in any fiscal year.
					(b)Sense of
			 CongressSuch section is further amended by adding at the end the
			 following new subsection:
						
							(c)Sense of
				CongressIt is the sense of
				Congress that assistance provided to eligible foreign countries and
				international organizations under subsection (a) should promote greater
				interoperability with and among the military forces of the International
				Security Assistance Force, the United States, and the Government of
				Afghanistan.
							.
					(c)Additional sense
			 of congressSuch section is further amended by adding at the end
			 the following new subsection:
						
							(d)Additional sense
				of congressIt is the sense of Congress that assistance provided
				to eligible foreign countries and international organizations under subsection
				(a) should be used in part to protect women legislators when they return to the
				provinces that they represent in
				Afghanistan.
							.
					202.Congressional
			 notification requirementsSubsection (a) of section 205 of the
			 Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7535) is amended by
			 striking the Committee on International Relations and the Committee on
			 Appropriations of the House of Representatives and the Committee on Foreign
			 Relations and the Committee on Appropriations of the Senate and
			 inserting the appropriate congressional committees.
				203.Matters relating
			 to the International Security Assistance Force
					(a)Implementation
			 of strategySection 206 of
			 the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7536) is amended—
						(1)by striking
			 subsection (c); and
						(2)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
						(b)Reports on
			 efforts To expand international peacekeeping and security operations in
			 AfghanistanSubsection
			 (c)(1)(B) of such section (as redesignated) is amended in the first sentence,
			 by striking Committee on International Relations and inserting
			 Committee on Foreign Affairs.
					(c)Arms sales
			 incentive for cooperating nations in AfghanistanSuch section is
			 further amended by adding at the end the following new subsection:
						
							(e)Arms sales
				incentive for cooperating nations in Afghanistan
								(1)In
				generalPursuant to the
				authorities of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or
				section 23 of the Arms Export Control Act (22 U.S.C. 2763), the President is
				authorized to provide a subsidy of up to five percent of the total acquisition
				cost of defense articles and defense services sold pursuant to the Arms Export
				Control Act (22
				U.S.C. 2751 et seq.) to a country if—
									(A)the country will use such defense articles
				and defense services in Afghanistan, or
									(B)the country will use defense articles and
				defense services of comparable quality and quantity in Afghanistan,
									in support
				of operations in Afghanistan for an extended period of time.(2)DefinitionsIn this subsection—
									(A)the term
				defense article has the meaning given the term in paragraph (3) of
				section 47 of the Arms Export Control Act (22 U.S.C. 2794 note); and
									(B)the term defense service has
				the meaning given the term in paragraph (4) of such section.
									(3)Authorization of
				appropriationsTo carry out this subsection, there are authorized
				to be appropriated to the President $10,000,000 for each of the fiscal years
				2008 through
				2010.
								.
					204.SunsetSection 209 of the Afghanistan Freedom
			 Support Act of 2002 (22 U.S.C. 7538) is amended by
			 striking 2006 and inserting 2010.
				BOther
			 matters
				211.Counter-narcotics
			 activities in Afghanistan
					(a)Support for
			 counter-narcotics interdiction operations
						(1)In
			 generalThe President, acting through the Secretary of Defense,
			 shall direct the United States Armed Forces to continue to support
			 counter-narcotics interdiction operations in Afghanistan, consistent with
			 ongoing operational activities and the Department of Defense’s
			 counter-narcotics strategy for Afghanistan.
						(2)CoordinationSuch
			 operations shall be conducted in coordination with the Government of
			 Afghanistan and in coordination with any support for counter-narcotics
			 interdiction operations provided by the United Kingdom and other appropriate
			 countries.
						(3)Types of
			 activitiesSuch operations shall include—
							(A)intelligence, surveillance, and information
			 sharing;
							(B)logistical
			 support, to the extent practicable in light of ongoing operational activities,
			 for interdiction efforts; and
							(C)training and
			 equipping the Afghan National Police, consistent with existing law.
							(b)Special
			 counter-narcotics interdiction teamsThe President shall enhance existing
			 civilian special counter-narcotics interdiction teams and, in addition, such
			 counter-narcotics interdiction teams shall, to the extent practicable in light
			 of ongoing operational activities, receive the support described in subsection
			 (a).
					(c)Participation of
			 foreign counter-narcotics law enforcement personnelCounter-narcotics law enforcement personnel
			 of NATO and other friendly countries may participate in the formation and
			 operation of the counter-narcotics interdiction teams described in subsection
			 (b) or other counter-narcotics operations in Afghanistan that are supported by
			 the United States.
					(d)Vetting of
			 candidates for the Afghan National PoliceThe President shall ensure that assistance
			 for the Afghan National Police include vetting procedures to adequately assess
			 each Afghan National Police candidate’s aptitude, professional skills,
			 integrity, and other qualifications that are essential to law enforcement
			 work.
					212.Expansion of
			 international contributions to the security of Afghanistan
					(a)Statement of
			 policyIt is the policy of the United States that the President
			 shall encourage the Governments of Pakistan and friendly Arab countries to
			 increase reconstruction assistance to, and diplomatic support for, the
			 Government of Afghanistan.
					(b)Pakistan and
			 Afghanistan military cooperationThe President shall encourage
			 the Governments of Pakistan and Afghanistan to engage in greater military
			 cooperation to promote greater trust and transparency between them, including
			 greater communication and coordination between their respective military,
			 border security, and counter-narcotic units operating on both sides of the
			 border between Pakistan and Afghanistan.
					(c)ReportNot
			 later than 90 days after the date of the enactment of this Act, and every six
			 months thereafter until September 30, 2008, the President shall transmit to the
			 appropriate congressional committees a report on the implementation of
			 subsections (a) and (b). The report required by this subsection may be included
			 in the report required by section 304 of the Afghanistan Freedom Support Act of
			 2002 (as amended by section 302 of this Act).
					(d)DefinitionIn
			 this section, the term appropriate congressional committees
			 means—
						(1)the Committee on Armed Services and the
			 Committee on Foreign Affairs of the House of Representatives; and
						(2)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate.
						213.Training for
			 military personnel of foreign countries that are to be deployed for security
			 operations in AfghanistanChapter 5 of part II of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2347 et seq.) is amended
			 by adding at the end the following new section:
					
						550.Training for
				military personnel of foreign countries that are to be deployed for security
				operations in Afghanistan
							(a)Training
				authorizedThe President is
				authorized to furnish training under this chapter for military personnel of
				foreign countries that are to be deployed for security operations in
				Afghanistan, particularly in the areas of special operations,
				counter-insurgency, border security, counter-terrorism, and
				counter-narcotics.
							(b)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated to the President
				$10,000,000 for each of the fiscal years 2008 through 2010. Amounts authorized
				to be appropriated under this subsection are in addition to amounts otherwise
				available for such
				purposes.
							.
				214.Humanitarian
			 assistance for war victims
					(a)Sense of
			 CongressIt is the sense of
			 Congress that the President should be commended for and should continue ongoing
			 programs regarding assistance to innocent Afghan individuals or families of
			 Afghan civilians who have suffered a serious loss during military operations
			 conducted by United States forces.
					(b)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the President shall transmit to the appropriate congressional
			 committees a report on the feasibility of expanding programs of assistance
			 described in subsection (a) to include—
						(1)the provision of
			 special additional assistance to families of Afghan civilians who were injured
			 or killed during such operations and who were the primary source of income for
			 such families;
						(2)the provision of
			 assistance in excess of $2,500 to families of Afghan civilians described in
			 subsection (a); and
						(3)the provision of
			 other payments that might be required as a result of ongoing military
			 operations in Afghanistan.
						215.Sense of
			 Congress concerning United Nations mandate in AfghanistanIt is the sense of Congress that the United
			 Nations Security Council should expand the United Nations mandate in
			 Afghanistan to—
					(1)authorize international civilian law
			 enforcement missions in Afghanistan as a part of peace operations of the United
			 Nations in Afghanistan;
					(2)authorize the International Security
			 Assistance Force to participate in, to the extent appropriate and practicable,
			 counter-drug interdiction operations, consistent with ongoing operational
			 activities and as opportunities arise, against the top narcotic traffickers,
			 their operations, and their infrastructure in Afghanistan, with the concurrence
			 of the Government of Afghanistan;
					(3)install effective
			 centralized authority within the United Nations Special Representative for
			 Afghanistan such that the international community’s political objectives can be
			 prioritized and communicated directly with the Government of Afghanistan;
			 and
					(4)extend the
			 authorization of the International Security Assistance Force beyond October 13,
			 2007.
					216.Report on the
			 sale and use of Iranian-made weapons for the Taliban in Afghanistan
					(a)Congressional
			 findingUnited States Armed
			 Forces in Afghanistan recently intercepted a shipment of Iranian-made weapons
			 and explosives intended for the Taliban in Afghanistan.
					(b)Report
			 requiredNot later than 90
			 days after the date of the enactment of this Act, and every 6 months
			 thereafter, the Secretary of Defense shall transmit to the appropriate
			 congressional committees a report on the current Iranian-made weapons being
			 sold to or used by the Taliban in Afghanistan. The report shall include any
			 evidence of official Iranian Government endorsement of the sale of the
			 Iranian-made weapons.
					(c)DefinitionIn
			 this section, the term appropriate congressional committees
			 means—
						(1)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives; and
						(2)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate.
						IIIMiscellaneous
			 provisions
			301.Donor
			 contributions to Afghanistan and reportsSubsection (c)(1) of section 303 of the
			 Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7553) is amended—
				(1)in the first
			 sentence, by striking the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate and the Committee on International
			 Relations and the Committee on Appropriations of the House of
			 Representatives and inserting the appropriate congressional
			 committees; and
				(2)in the second
			 sentence, by striking December 31, 2004 and inserting
			 December 31, 2010.
				302.Report on
			 progress toward security and stability in Afghanistan
				(a)In
			 generalTitle III of the Afghanistan Freedom Support Act of 2002
			 (22 U.S.C. 7551 et seq.) is amended by striking section 304 and inserting the
			 following new section:
					
						304.Report on
				progress toward security and stability in Afghanistan
							(a)Report
				requiredNot later than
				December 1, 2007, and every six months thereafter until September 30, 2010, the
				President shall transmit to the appropriate congressional committees a report
				on a comprehensive set of performance indicators and measures for progress
				toward security and stability in Afghanistan.
							(b)Matters To be
				includedThe report required by subsection (a) shall include the
				following:
								(1)With respect to
				stability and security in Afghanistan, the following:
									(A)Key measures of
				political stability, including the important political objectives that must be
				achieved over the next year to ensure that all segments of Afghan society
				become committed to the elected government in Kabul.
									(B)The primary
				indicators of a stable security environment in Afghanistan, such as the
				following:
										(i)The number of
				engagements per day by each of the following:
											(I)The Afghan forces.
											(II)ISAF.
											(III)Non-ISAF United
				States forces.
											(IV)Other Coalition
				forces.
											(ii)The numbers of
				trained Afghan security forces, including the Afghan National Army and the
				Afghan National Police.
										(iii)The trends
				relating to numbers and types of ethnic and religious-based hostile
				encounters.
										(C)An assessment of
				the estimated strength of the insurgency in Afghanistan and the extent to which
				it is composed of non-Afghan fighters, including whether insurgents are
				obtaining weapons and other military material from outside of Afghanistan and
				whether the insurgents are based in or use the territory of countries other
				than Afghanistan.
									(D)A description of
				the extent to which warlords in Afghanistan exercise effective control over
				personnel, natural resources, infrastructure, villages and towns, and material
				that should be under the direct sovereign control of the Government of
				Afghanistan, including—
										(i)an
				identification of each warlord and the extent and means of control that the
				warlord exercises over personnel, natural resources, infrastructure, villages
				and towns, and material that should be under the direct sovereign control of
				the Government of Afghanistan; and
										(ii)a description of actions undertaken by the
				Governments of the United States, Afghanistan, countries participating in ISAF,
				and other Coalition countries, individually or collectively, in the previous
				year to diminish and ultimately eliminate control by each warlord identified
				under clause (i) over the Afghan resources described in clause (i), and a
				description of actions that will be undertaken in the coming year.
										(E)A description of
				all militias, tribal forces, and terrorist and insurgent groups operating in
				Afghanistan, including the number, size, equipment strength, military
				effectiveness, sources of support, legal status, and efforts to disarm or
				reintegrate such militias, tribal forces, and terrorist and insurgent
				groups.
									(F)Efforts by ISAF to establish a unified
				command, unified rules of engagement, information detailing the specific
				restrictions placed by each country participating in ISAF, or any successor
				coalition force, on the military activities of its national military personnel
				within Afghanistan, an assessment of the impact of such restrictions on ISAF’s
				effectiveness, and an assessment of the capabilities of ISAF forces, including
				any equipment and logistics shortages.
									(2)With respect to
				the training and performance of security forces in Afghanistan, the
				following:
									(A)The training
				provided to Afghan military and other Ministry of Defense forces and the
				equipment used by such forces.
									(B)Key criteria for
				assessing the capabilities and readiness of the Afghan National Army and other
				Ministry of Defense forces, including capability and readiness levels,
				including recruiting, training, and equipping such forces.
									(C)The operational
				readiness status of the Afghan National Army, including the type, number, size,
				and organizational structure of Afghan battalions that are—
										(i)capable of
				conducting operations independently;
										(ii)capable of conducting operations with the
				support of United States or Coalition forces or ISAF; or
										(iii)not ready to
				conduct operations.
										(D)The rates of
				recruitment, retention, and absenteeism in the Afghan National Army and the
				extent to which insurgents have infiltrated such forces.
									(E)The training
				provided to Afghan National Police and other Ministry of Interior forces and
				the equipment used by such forces.
									(F)Key criteria for
				assessing the capabilities and readiness of the Afghan National Police and
				other Ministry of Interior forces, including capability and readiness levels,
				including recruiting, training, and equipping such forces, including—
										(i)the number of
				police recruits that have received classroom or field instruction and the
				duration of such instruction;
										(ii)the number of
				experienced veteran police officers who have received classroom and field
				instruction and the duration of such instruction;
										(iii)a description of
				any vetting that police candidates receive, the number of candidates vetted,
				the number of candidates derived from other entry procedures, and the success
				rates of those groups of candidates;
										(iv)the number of
				Afghan National Police forces that have received field training by
				international police trainers and the duration of such training; and
										(v)attrition rates and
				measures of absenteeism and infiltration by insurgents.
										(G)The estimated
				total number of Afghan National Army battalions needed for the Army to perform
				duties now being undertaken by United States, NATO, or Coalition forces,
				including securing the borders of Afghanistan and providing adequate levels of
				law and order throughout Afghanistan.
									(H)The effectiveness
				of the Afghan military and police officer cadres and the chain of
				command.
									(I)The number of
				United States and Coalition trainers, advisors, and mentors needed to support
				the Afghan security and associated ministries.
									(J)An assessment of the quality of governance
				in each province in Afghanistan, including an assessment of the
				following:
										(i)The implementation of the rule of law,
				including the effects of any lack of such implementation on operations of the
				Afghan National Army, Afghan National Police, and other Afghan National
				Security Forces.
										(ii)Whether and to what extent actions by
				Afghan National Security Forces have led to abuses of human rights and the
				extent to which such abuses, if any, undermine overall counterinsurgency
				efforts in such province and Afghanistan as a whole.
										(iii)The ability of courts and the judicial
				system to provide an effective justice system to support the civil-military
				side of military and police operations.
										(K)An assessment, in
				a classified annex if necessary, of United States military requirements,
				including planned force rotations, through the end of calendar year
				2008.
									(3)With respect to
				the economic and political stability of Afghanistan, the following:
									(A)An estimate of the
				annual budget for the Government of Afghanistan for the Afghan fiscal year,
				including the costs of operating and maintaining the Afghan security
				forces.
									(B)An estimate of the
				amount of Afghan Government revenue and the amount of international assistance
				for budget support for the Afghan Government.
									(C)An estimate of the
				amount of funds pledged by all major donors for the calendar year and the
				amounts committed, obligated, and expended during the reporting period.
									(D)An assessment of United States
				reconstruction assistance programs in Afghanistan, including—
										(i)a
				description of existing efforts to improve the monitoring and evaluation of the
				reconstruction assistance programs, including from the design of such programs
				through implementation and eventual transfer to the Government of
				Afghanistan;
										(ii)a
				description, by project, of ongoing and future reconstruction assistance
				programs and the amount of funding obligated and expended to carry out such
				programs, including programs in the security, rule of law, counter-narcotics,
				power, rural development, education, health, and governance and anti-corruption
				sectors;
										(iii)an analysis of
				completed reconstruction assistance programs, on a project basis, and a
				determination of the impact of and the benefits yielded from such programs on
				Afghanistan and its people;
										(iv)a
				description of ongoing efforts that have improved the employment situation in
				Afghanistan, including efforts that have created job opportunities and
				increased private sector development; and
										(v)a
				description of the progress made in implementing all of the elements of the
				Interim Afghanistan National Development Strategy, including—
											(I)the Afghanistan
				National Solidarity Program; and
											(II)the Afghanistan
				Compact, including a description of the goals and objectives in the Afghanistan
				Compact that have been achieved.
											(E)Key indicators of
				economic and political development activity that should be considered the most
				important for determining the prospects of stability in Afghanistan,
				including—
										(i)unemployment
				levels;
										(ii)agricultural
				production;
										(iii)construction of
				roads, irrigation, and other basic infrastructure;
										(iv)education rates,
				particularly of girls;
										(v)electricity
				rates;
										(vi)hunger and
				poverty levels;
										(vii)illiteracy rates;
										(viii)maternal and
				infant mortality rates;
										(ix)appropriate
				measures for the protection of human rights;
										(x)appropriate
				measures for the protection of political and religious freedom and freedom of
				association;
										(xi)access of women
				to political and civil society participation; and
										(xii)appropriate
				measure for the protection of freedom of the press.
										(4)With respect to
				opium production and counter-narcotics activities in Afghanistan, the
				following:
									(A)An estimate of the
				number of hectares and amount of poppy production for the current year,
				including by province.
									(B)The number of
				hectares and the amount of poppy destroyed by eradication.
									(C)The number of
				counter-narcotics raids against drug labs, storage facilities, and caches,
				including the number of narcotics confiscated.
									(D)The number of raids
				against narcotics traffickers and the number of traffickers arrested,
				prosecuted, convicted, sentenced, and extradited, including high-value
				targets.
									(E)The number of
				Afghan counter-narcotics forces, including the Afghan National
				Counter-Narcotics Police, trained and equipped, the attrition rate of such
				forces, and the number of such forces available for counter-narcotics
				operations, including an assessment of the number of operations such forces
				conducted, the outcomes of such operations, and any additional resource needs
				of such forces.
									(F)The number and
				type of alternative livelihood programs, a description of where such programs
				have been conducted, and an assessment of the number of hectares planted with
				poppy in the year following such programs.
									(G)The amount and type of NATO and United
				States assistance provided to Afghan counter-narcotic teams in conducting raids
				and investigations, including close-air support and helicopter lift, and the
				number and type of requests for assistance by United States or Afghan
				counter-narcotics teams.
									(H)An assessment of Afghan efforts to
				extradite suspects to the United States and other countries, including—
										(i)a
				list of the persons whose extradition has been requested from Afghanistan,
				indicating—
											(I)those individuals
				who have been surrendered to the custody of United States authorities;
											(II)those individuals
				who have been detained by the authorities and who are being processed for
				extradition;
											(III)those individuals
				who have been detained by the authorities and who are not yet being processed
				for extradition; and
											(IV)those individuals
				who are at large;
											(ii)a
				determination of whether Afghan Government officials and entities receiving
				assistance from the United States are making good-faith efforts to ensure the
				prompt extradition of each of the persons sought by United States authorities;
				and
										(iii)an analysis of
				any legal obstacles in the laws of Afghanistan regarding prompt extradition of
				persons sought by United States authorities and the steps taken by authorities
				of the United States and the authorities of Afghanistan to overcome such
				obstacles.
										(c)Update of
				reportNot later than 90 days after the date of the transmission
				of each report required by subsection (a), the President shall transmit to the
				appropriate congressional committees an update of the report, to the extent
				necessary.
							(d)FormThe report required by subsection (a) shall
				be transmitted in unclassified form, but may include a classified annex, if
				necessary.
							(e)DefinitionIn
				this section, the term appropriate congressional committees
				means—
								(1)the Committee on
				Armed Services, the Committee on Appropriations, and the Committee on Foreign
				Affairs of the House of Representatives; and
								(2)the Committee on
				Armed Services, the Committee on Appropriations, and the Committee on Foreign
				Relations of the
				Senate.
								.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of the
			 Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7501 note) is amended by
			 striking the item relating to section 304 and inserting the following new
			 item:
					
						
							Sec. 304. Report on progress toward
				security and stability in
				Afghanistan.
						
						.
				303.Comprehensive
			 interagency strategy for long-term security and stability in
			 Afghanistan
				(a)In
			 generalSection 305 of the
			 Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7555) is amended—
					(1)in subsection
			 (a)(1), by striking submit such strategy and all that follows
			 and inserting submit such strategy to the appropriate congressional
			 committees.;
					(2)by redesignating
			 subsection (b) as subsection (c); and
					(3)by inserting after
			 subsection (a) the following new subsection:
						
							(b)Comprehensive
				interagency strategy
								(1)In
				generalThe President shall
				formulate a comprehensive interagency strategy for long-term security and
				stability in Afghanistan which, in addition to the specific and measurable
				goals specified in subsection (a)(2), shall be composed of the elements
				specified in paragraph (2).
								(2)ElementsThe
				comprehensive interagency strategy required by paragraph (1) shall contain the
				following elements:
									(A)Reinvigorated
				reconstruction activities and provincial reconstruction teamsA comprehensive interagency reconstruction
				strategy for Afghanistan, including objectives for the strategy, a plan to
				implement the objectives of the strategy, and a long-term budget to carry out
				the strategy. The strategy shall—
										(i)include a plan to
				implement all of the elements of the Interim Afghanistan National Development
				Strategy, including the Afghanistan National Solidarity Program, and the
				Afghanistan Compact, including a description of the goals and objectives that
				have yet to be achieved, and the impediments in achieving such goals and
				objectives;
										(ii)include a
				mechanism for tracking and oversight of the reconstruction funding provided by
				countries participating in ISAF and other donor countries, international
				organizations, and international financial entities, including a description of
				the progress by such parties in fulfilling their pledges of financial,
				technical, and other assistance;
										(iii)include a
				mechanism for tracking and increasing oversight of the reconstruction programs
				implemented by the provincial reconstruction teams, including the amount of
				reconstruction funding spent by such teams, the purpose of such funding, and
				the evaluation of the success of such programs;
										(iv)provide for a
				mechanism to enhance coordination between the Department of State and the
				United States Agency for International Development and other relevant
				departments and agencies of the United States Government in carrying out
				reconstruction programs, by—
											(I)coordinating
				existing and future efforts in the reconstruction programs carried out by the
				Department of State and the United States Agency for International Development
				with the reconstruction programs carried out by other relevant departments and
				agencies of the United States Government; and
											(II)coordinating
				existing and future efforts needed to achieve enhanced coordination between the
				Department of State and the United States Agency for International Development
				and other relevant departments and agencies of the United States Government in
				the design and implementation of reconstruction programs;
											(v)include a plan to enhance monitoring,
				evaluation, and oversight of reconstruction programs to ensure the effective
				impact of such programs on Afghanistan and its people;
										(vi)provide a plan to
				identify and implement critical reconstruction programs, by project, including
				in the areas of security, rule of law, counter-narcotics, power, rural
				development, education, health, and governance and anti-corruption, that will
				improve the security and economic stability of Afghanistan, and the amount of
				funding needed to implement such programs;
										(vii)include actions to significantly increase
				contributions from countries participating in ISAF and from other international
				partners for reconstruction programs, including in the areas of security, rule
				of law, counternarcotics, power, rural development, education, health, and
				governance and anti-corruption sectors;
										(viii)provide a plan to improve the employment
				situation in Afghanistan, including a plan to increase job creation
				opportunities, create an environment conducive to Afghan small business
				development, and enhance private sector development in Afghanistan;
										(ix)include actions
				to ensure enhancement of the capacity of the Government of Afghanistan, on all
				levels, to respond to the needs of its people;
										(x)include actions to
				enhance the design and implementation of programs carried out by the Government
				of Afghanistan, on all levels, including efforts to increase funding and
				implementation of reconstruction programs carried out by the National
				Solidarity Program;
										(xi)include a plan to increase significantly
				the number of Provincial Reconstruction Teams (PRTs), particularly in the
				southern and eastern regions of Afghanistan by December 31, 2009, including a
				review of the operation of and lessons learned from existing PRTs prior to the
				preparation of the strategy;
										(xii)clarify a single
				chain of command and operations plans for PRTs, including their relationship
				with ISAF;
										(xiii)increase
				staffing, particularly staffing of civilian specialists, and increase staff
				training for PRTs;
										(xiv)incorporate
				measures to improve the effectiveness of PRTs in providing reconstruction and
				development assistance and in promoting security and stability in their areas
				of operations, including coordination between PRT civilian elements and ISAF
				reconstruction goals; and
										(xv)include efforts to ensure that a
				significant amount of the material, financial, and personnel support for the
				increase in the number of PRTs is provided by foreign sources.
										(B)Counter-narcotics
				strategyA comprehensive
				interagency counter-narcotics strategy for Afghanistan, including objectives
				for the strategy, a plan to implement the objectives of the strategy, and a
				long-term budget to carry out the strategy. The strategy shall—
										(i)address the five
				pillars that comprise Afghanistan’s counter-narcotics strategy and
				implementation plan: public information, rural development (alternative
				livelihoods), elimination and eradication activities, interdiction, and law
				enforcement and justice reform;
										(ii)identify the
				roles and responsibilities of relevant departments and agencies of the United
				States Government with respect to the activities described in clause
				(i);
										(iii)include the
				strategic direction of current and planned activities of the United States
				relating to counter-narcotics efforts in Afghanistan, and shall specifically
				include a description of steps that have been conducted and planned to—
											(I)improve
				coordination with all relevant departments and agencies of the United States
				Government;
											(II)strengthen
				significantly the Afghanistan National Counter-Narcotics Police;
											(III)build the
				capacity of the Afghan Government to assume greater responsibility for
				counter-narcotics related-activities;
											(IV)strengthen
				anti-corruption measures that target narcotics producers and traffickers and
				the individuals influenced by them;
											(V)improve
				counter-narcotics intelligence capabilities;
											(VI)strengthen
				narcotics-related interdiction activities;
											(VII)strengthen the capacity of the judicial
				sector to investigate, prosecute, and penalize narcotics producers and
				traffickers and government officials benefitting from narcotics-related
				activities;
											(VIII)effectively
				address any problems with eradication strategies; and
											(IX)significantly
				increase the focus on creating alternative livelihoods for the Afghan people;
				and
											(iv)include current
				and planned actions to involve and coordinate with the United Kingdom and other
				appropriate international partners in supporting counter-narcotics efforts in
				Afghanistan.
										(C)Sustainability of
				the Afghanistan National Security ForcesA comprehensive interagency strategy for
				building and sustaining the Afghanistan National Security Forces (ANSF),
				including objectives for the strategy, a plan to implement the objectives of
				the strategy, and a long-term budget to carry out the strategy. The strategy
				shall—
										(i)include a
				mechanism for tracking funding, including obligations and expenditures, as well
				as equipment, training, and services provided for the ANSF by the United
				States, countries participating in the International Security Assistance Force,
				and other international partners;
										(ii)include actions
				to build and sustain effective Afghan security institutions with fully-capable
				leadership and staff, including—
											(I)a reformed
				Ministry of Interior, a fully-established Ministry of Defense, and logistics,
				intelligence, medical, and recruiting units (ANSF-sustaining
				institutions);
											(II)fully-trained,
				equipped, and capable ANSF in sufficient numbers;
											(III)strong
				ANSF-readiness assessment tools and metrics;
											(IV)a strong core of
				senior-level ANSF officers;
											(V)strong ANSF
				command, control, and communication between central ANSF headquarters and
				regions, provinces, and districts;
											(VI)a robust
				mentoring and advising program for the ANSF;
											(VII)a strong
				professional military training and education program for all junior, mid-level,
				and senior ANSF personnel;
											(VIII)effective
				merit-based salary, rank, promotion, and incentive structures for the
				ANSF;
											(IX)an established
				code of professional standards for the ANSF;
											(X)a mechanism for
				incorporating lessons learned and best practices into ANSF operations;
											(XI)An ANSF personnel
				accountability system with effective internal discipline procedures and
				mechanisms;
											(XII)a system for
				addressing ANSF personnel complaints; and
											(XIII)a strong
				record-keeping and accountability system to track ANSF equipment and personnel
				issues, and other ANSF oversight mechanisms; and
											(iii)provide for
				coordination between all relevant departments and agencies of the United States
				Government, as well as ISAF countries and other international partners,
				including on—
											(I)funding;
											(II)reform and
				establishment of ANSF-sustaining institutions; and
											(III)efforts to
				ensure that progress on sustaining the ANSF is reinforced with progress in
				other pillars of the Afghan security sector, particularly progress on building
				an effective judiciary, curbing production and trafficking of illicit
				narcotics, and demobilizing, disarming, and reintegrating militia
				fighters.
											(3)Report
									(A)In
				generalNot later than
				December 1, 2007, the President shall transmit to the appropriate congressional
				committees an update of the report required by subsection (c) for 2007 that
				contains the comprehensive interagency strategy required by paragraph
				(1).
									(B)FormThe
				report required by subparagraph (A) shall be transmitted in unclassified form,
				but may include a classified annex, if
				necessary.
									.
					(b)MonitoringSubsection
			 (c) of such section (as redesignated) is amended to read as follows:
					
						(c)Updates of
				strategy
							(1)In
				generalNot later than 90 days after the submission of the
				strategy required by subsection (b)(3), and every 90 days thereafter through
				September 30, 2010, the President shall submit to the appropriate congressional
				committees an update of the strategy required by subsection (a) and the
				strategy required by subsection (b), as necessary.
							(2)DefinitionIn this subsection, the term
				appropriate congressional committees includes the Committee on
				Armed Services of the House of Representatives and the Committee on Armed
				Services of the
				Senate.
							.
				(c)Concurrent
			 submission of reportSuch section is further amended by adding at
			 the end the following new subsection:
					
						(d)Concurrent
				submission of reportThe
				strategy required by subsection (b) and any updates of the strategy provided
				pursuant to subsection (c) shall be submitted concurrently with the report and
				updates required by section 304 of this Act (relating to progress toward
				security and stability in
				Afghanistan).
						.
				304.Special envoy
			 for Afghanistan-Pakistan cooperation
				(a)Statement of
			 policyCongress declares that
			 it is strongly in the national interest of the United States that Afghanistan
			 and Pakistan work together to address common challenges hampering the
			 stability, security, and development of their region and to enhance their
			 cooperation.
				(b)EstablishmentThe
			 President is authorized to appoint a special envoy to promote closer
			 cooperation between Afghanistan and Pakistan.
				(c)AppointmentThe
			 special envoy—
					(1)shall be appointed
			 with the advice and consent of the Senate and shall have the rank of
			 Ambassador-at-Large; and
					(2)may be appointed
			 from among individuals who are officials of the Department of State.
					(d)Duties
					(1)In
			 generalThe primary responsibility of the special envoy shall be
			 to coordinate United States policy on issues relating to bilateral relations
			 between Afghanistan and Pakistan.
					(2)Advisory
			 roleThe special envoy shall advise the President and the
			 Secretary of State, as appropriate, and, in coordination with the Assistant
			 Secretary of State for South and Central Affairs, shall make recommendations
			 regarding effective strategies and tactics to achieve United States policy
			 objectives to—
						(A)stem cross-border
			 terror activities;
						(B)provide assistance
			 to Afghan refugees to ensure orderly and voluntary repatriation from
			 Pakistan;
						(C)bolster
			 people-to-people ties and economic cooperation between Afghanistan and
			 Pakistan, including bilateral trade relations; and
						(D)offer comprehensive
			 efforts to support effective counter-narcotics strategies in Afghanistan and
			 Pakistan.
						305.Transit through
			 Pakistan of shipments by India in support of reconstruction efforts in
			 Afghanistan
				(a)Statement of
			 policyIt shall be the policy
			 of the United States to use all appropriate means to encourage Pakistan to
			 permit shipments by India of equipment and material to Afghanistan in support
			 of Indian reconstruction and development projects in Afghanistan to be
			 transported across the territory of Pakistan and to remove any obstacles to
			 such transportation.
				(b)Report
					(1)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, and annually thereafter until
			 January 1, 2010, the President shall transmit to the appropriate congressional
			 committees a report on actions by Pakistan to permit or impede transit of
			 shipments described in subsection (a). The report required by this subsection
			 may be included in the report required by section 304 of the Afghanistan
			 Freedom Support Act of 2002 (as amended by section 302 of this Act).
					(2)SunsetThe
			 requirement to transmit the report under paragraph (1) shall cease to apply if
			 the President determines and transmits to the appropriate congressional
			 committees a determination that India no longer needs to make shipments to
			 Afghanistan for the purposes described in subsection (a).
					306.Reauthorization
			 of Radio Free Afghanistan
				(a)FindingsCongress finds the following:
					(1)Since January 30,
			 2002, RFE/RL, Incorporated (formerly known as Radio Free Europe/Radio Liberty)
			 has provided 12 hours of daily surrogate broadcasting services through Radio
			 Free Afghanistan in Dari and Pashto languages to the people of
			 Afghanistan.
					(2)Radio Free
			 Afghanistan is the leading broadcaster in Afghanistan with an audience of
			 nearly 60 percent of the adult population.
					(3)It is in the
			 national interest to continue Radio Free Afghanistan’s surrogate broadcasts to
			 Afghanistan in order to provide accurate news and information, help give voice
			 to ordinary Afghans, and provide programs on the fundamentals of
			 democracy.
					(b)Authorization of
			 appropriationsFor each of
			 the fiscal years 2008 through 2010, such sums as may be necessary are
			 authorized to be appropriated to the Broadcasting Board of Governors for grants
			 to support 12 hours of daily surrogate broadcasting services through Radio Free
			 Afghanistan in Dari and Pashto languages to the people of Afghanistan.
				307.Eligibility in
			 certain circumstances for agencies of the governments of Afghanistan and
			 Pakistan to receive a reward under the Department of State Rewards
			 Program
				(a)EligibilitySubsection
			 (f) of section 36 of the State Department Basic Authorities Act of 1956 (22
			 U.S.C. 2708(f)) is amended—
					(1)by striking
			 (f)
			 Ineligibility.—An officer and
			 inserting the following:
						
							(f)Ineligibility
								(1)In
				generalAn
				officer
								;
					(2)in
			 paragraph (1), as so designated by paragraph (1) of this subsection, by
			 inserting , except as provided in paragraph (2), before
			 of a foreign government; and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)Exception in
				certain circumstancesThe
				Secretary may pay a reward to an officer or employee of the government of
				Afghanistan or Pakistan (or any entity thereof) who, while in the performance
				of his or her official duties, furnishes information described in such
				subsection, if the Secretary determines that such payment satisfies the
				following conditions:
								(A)Such payment is
				appropriate in light of the exceptional or high-profile nature of the
				information furnished pursuant to such subsection and such information relates
				in any way to the commission of an act in Afghanistan.
								(B)Such payment may
				aid in furnishing further information described in such subsection.
								(C)Such payment is
				formally requested by such
				agency.
								.
					(b)Conforming
			 amendmentSubsection (b) of
			 such section (22 U.S.C. 2708(b)) is amended in the matter preceding paragraph
			 (1) by inserting or to any officer or employee of a foreign government
			 in accordance with subsection (f)(2) after
			 individual.
				308.United States
			 policy toward Iran
				(a)FindingsCongress makes the following
			 findings:
					(1)It is of grave
			 concern that General Peter Pace, the Chairman of the Joint Chiefs of Staff,
			 stated in late April 2007 that United States and Coalition forces have
			 intercepted weapons in Afghanistan headed for the Taliban that were made in
			 Iran.
					(2)Iran’s provision of
			 weaponry and technological expertise to terrorist and criminal elements
			 operating in Afghanistan have reportedly included—
						(A)107 mm mortars,
			 rocket-propelled grenades, C–4 explosives, and small arms;
						(B)surface-to-air
			 missiles reportedly supplied by the Iranian Revolutionary Guard;
						(C)explosively-formed
			 projectiles, one of which was recently discovered in Kabul; and
						(D)Iranian 240 mm
			 rockets, with a range of up to 30 miles, which have been used recently by
			 Shiite extremists against United States and British targets in Basra and
			 Baghdad.
						(3)An increase in
			 both the quantity and quality of Iranian arms shipments and technological
			 expertise to the Taliban, other terrorist organizations, and criminal elements
			 has the potential to significantly change the battlefield in Afghanistan, and
			 lead to a large increase in United States, International Security Assistance
			 Force, Coalition, and Afghan casualties.
					(b)Rule of
			 constructionNothing in this Act or any amendment made by this
			 Act shall be construed to limit the ability of the United States to respond to
			 Iranian-supported or facilitated attacks against United States Armed Forces or
			 interests in Afghanistan.
				
	
		
			Passed the House of Representatives June 6,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
